     Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 1 of 52




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION


UNITED STATES OF AMERICA,

                Plaintiff,

                 v.

THE STATE OF GEORGIA; et al.,                     Civil Action No.
                                                 1:21-CV-2575-JPB
                Defendants,

THE REPUBLICAN NATIONAL
COMMITTEE; et al.,

                Intervenor-Defendants.




       OPPOSITION TO THE STATE’S AND INTERVENORS’
                   MOTIONS TO DISMISS
         Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 2 of 52




                                       TABLE OF CONTENTS


I.     BACKGROUND .............................................................................................3

       A.       Section 2 of the Voting Rights Act .......................................................3

       B.       Overview of the Facts Alleged in the United States’ Complaint ..........7

II.    LEGAL STANDARD UNDER FEDERAL RULE 12(B)(6) .......................13

III.   ARGUMENT .................................................................................................14

       A.       A Violation of Section 2 May Be Shown Based on Either a
                Discriminatory Purpose or a Discriminatory Result ...........................15

       B.       The United States Has Pled Sufficient Facts to Allege Discriminatory
                Purpose ................................................................................................22

       C.       Inferences of a Discriminatory Purpose Can Be Drawn from Facially-
                Neutral Laws .......................................................................................41

IV.    CONCLUSION..............................................................................................43




                                                          i
           Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 3 of 52




                                     TABLE OF AUTHORITIES
Cases

Abbott v. Perez,
  138 S. Ct. 2305 (2018) ........................................................................................42

Ashcroft v. Iqbal,
   556 U.S. 662(2009) ........................................................................................ 6, 14

Belanger v. Salvation Army,
   556 F.3d 1153 (11th Cir. 2009) ..........................................................................14

Bonner v. City of Prichard,
  661 F.2d 1206, 1209 (11th Cir. 1981) ..................................................................4

Brnovich v. Democratic Nat’l Comm.,
   141 S. Ct. 2321, 2349 (2021) ...................................................................... passim

Brooks v. Miller,
   158 F.3d 1230 (11th Cir. 1998) ..........................................................................20

Burton v. City of Belle Glade,
  178 F.3d 1175, 1196-98 (11th Cir. 1999) ...................................................... 3, 22

Celotex Corp. v. Catrett,
   477 U.S. 317, 322 (1986) ......................................................................................3

Chisom v. Roemer,
  501 U.S. 380 (1991) ....................................................................................... 4, 17

City of Mobile v. Bolden,
   446 U.S. 55 (1980) ..............................................................................................15

Ga. State Conf. of NAACP v. Fayette Cnty. Bd. of Comm’rs,
  775 F.3d 1336 (11th Cir. 2015) ..........................................................................14

Garza v. Cnty. of Los Angeles,
  918 F.2d 763 (9th Cir. 1990) ................................................................... 6, 17, 34



                                                           ii
           Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 4 of 52




Georgia State Conf. of NAACP v. Georgia,
  312 F. Supp. 3d 1357 (N.D. Ga. 2018) ...............................................................29

Greater Birmingham Ministries v. Sec’y of State of Ala.,
  992 F.3d 1299, 1329 (11th Cir. 2021) ........................................................ passim

Hunt v. Cromartie,
  526 U.S. 541 (1999) ............................................................................................41

Hunter v. Underwood,
  471 U.S. 222, 228 (1985) ......................................................................................6

Johnson v. DeSoto Cnty Bd. of Comm’rs,
   204 F.3d 1335 (11th Cir. 2000) ..........................................................................20

Johnson v. DeSoto Cnty. Bd. of Comm’rs,
   72 F.3d 1556 (11th Cir. 1996) ............................................................................19

Johnson v. Governor of Fla.,
   405 F.3d 1214 (11th Cir. 2005) ....................................................... 16, 17, 18, 19

Korematsu v. United States,
  584 F. Supp. 1406 (N.D. Cal. 1984) ...................................................................32

League of United Latin American Citizens v. Perry,
   548 U.S. 399 (2006) ............................................................................. 1, 6, 30, 34

League of Women Voters of N.C. v. North Carolina,
   769 F.3d 224 (4th Cir. 2014) ..............................................................................19

McMillan v. Escambia Cnty.,
  748 F.2d 1037, 1046 (Former 5th Cir. 1984) .......................................... 4, 17, 18

Metts v. Murphy,
  363 F.3d 8 (1st Cir. 2004) ...................................................................................15

Miller v. Johnson,
   515 U.S. 900 (1995) ............................................................................................42



                                                          iii
           Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 5 of 52




Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle,
   429 U.S. 274 (1977) ..............................................................................................6

N.C. State Conf. of the NAACP v. McCrory,
   831 F.3d 204 (4th Cir. 2016) ...................................................................... passim

Rogers v. Lodge,
  458 U.S. 613, 622 (1982) ....................................................................................28

Shelby Cnty. v. Holder,
   570 U.S. 529, 557 (2013) ......................................................................................3

Smith v. Town of Clarkton,
  682 F.2d 1055 (4th Cir. 1982) ............................................................................42

Solomon v. Liberty County,
   166 F.3d 1135 (11th Cir. 1999) ..........................................................................40

Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
   551 U.S. 308 (2007) ..................................................................................... 14, 31

Thornburg v. Gingles,
  478 U.S. 30, 45 n.10 (1986) ........................................................................ passim

United States v. Gillock,
  445 U.S. 360, 373 (1980) ....................................................................................43

United States v. Marengo Cnty. Comm’n,
  731 F.2d 1546 (11th Cir. 1984) ..........................................................................18

Veasey v. Abbott,
  830 F.3d 216 (5th Cir. 2016) (en banc) ......................................................... 5, 17

Village of Arlington Heights v. Metropolitan Housing Development Corp.,
   429 U.S. 252 (1977) .................................................................................... passim

Washington v. Davis,
  426 U.S. 229 (1976) ............................................................................................25



                                                           iv
           Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 6 of 52




White v. Regester,
  412 U.S. 755, 765-70 (1973) ..............................................................................28

Wright v. Sumter Cnty. Bd. of Elections & Registration,
  301 F. Supp. 3d 1297 (M.D. Ga. 2018) ..............................................................29



Statutes

52 U.S.C. § 10301 ............................................................................................. 1, 3, 4

52 U.S.C. § 10303 ......................................................................................................3

52 U.S.C. § 10308(d) ...............................................................................................18

O.C.G.A. § 21-2-414 (2017) ....................................................................................37

O.C.G.A. § 21-2-418 (2020) ....................................................................................27

O.C.G.A. § 21-2-419 (2020) ............................................................................. 11, 27



Other Authorities

Fed. R. Civ. P. 12(b) ........................................................................................... 2, 13

S. Rep. No. 417, 97th Cong., 2d Sess. 27,
   reprinted in 1982 U.S. Code Cong. & Ad. News 205 ................................. 16, 17

State Election Board Rule 183-1-14-0.6-.14 ...........................................................37




                                                             v
        Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 7 of 52




      On June 25, 2021, the United States brought suit against the State of Georgia

for violating Section 2 of the Voting Rights Act (“VRA”), 52 U.S.C. § 10301

(“Section 2”), regarding new election provisions that the United States alleges

were adopted with the purpose of denying or abridging the right to vote on account

of race. See Compl. ¶¶ 159-165 (ECF No. 1). The Supreme Court recently

reaffirmed that Village of Arlington Heights v. Metropolitan Housing Development

Corp., 429 U.S. 252, 265-68 (1977), provides the proper legal framework for

addressing purpose-based claims of discrimination under Section 2. See Brnovich

v. Democratic Nat’l Comm., 141 S. Ct. 2321 (2021) (applying Arlington Heights).

      The United States’ complaint alleges a classic violation of Section 2.

Against a backdrop of racial polarization in voting, the Georgia legislature adopted

the challenged provisions of Georgia Senate Bill 202 (2021) (“SB 202”) as Black

voters had begun to exercise real political power in the state, and to exercise that

power in ways that were at cross-purposes with the state legislative majority.

“[I]ntentionally targeting a particular race’s access to the franchise because its

members vote for a particular party, in a predictable manner, constitutes

discriminatory purpose” under Section 2. N.C. State Conf. of the NAACP v.

McCrory, 831 F.3d 204, 222 (4th Cir. 2016); see also League of United Latin

American Citizens v. Perry, 548 U.S. 399, 440 (2006) (“LULAC”) (finding that a

                                            1
        Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 8 of 52




State “took away . . . Latinos’ opportunity [to elect] because Latinos were about to

exercise it. This bears the mark of intentional discrimination. . . .”).

      Yet in their respective motions to dismiss, the State Defendants and

Intervenors never even acknowledge or apply the legal standard that actually

governs this claim.1 See Defs.’ Mot. to Dismiss Compl. (ECF No. 38);

Intervenors’ Mot. to Dismiss or Alternatively for Summ. J. (ECF No. 39) (together,

“Motions to Dismiss”). Throughout its brief, the State raises factual disputes

regarding the allegations in the United States’ Complaint (inappropriately at the

motion to dismiss stage of the proceedings), while ignoring how these same

allegations fit within the Arlington Heights framework. As detailed below,

following the Arlington Heights framework, the United States has properly pled a

claim under Section 2. The Court should therefore deny the Motions to Dismiss.2


1
   The State Defendants include the State of Georgia, the Georgia State Election
Board, and Secretary of State Brad Raffensperger (collectively, “the State”).
Defendant Intervenors are the Republican National Committee, the National
Republican Senatorial Committee, and the Georgia Republican Party, Inc.
(collectively, “Intervenors”).
2
  As a procedural matter, Intervenors’ Motion to Dismiss (ECF No. 39) is
improper and should not be considered. Because Intervenors have already filed
their responsive pleading, see Proposed Intervenor-Defendants’ Answer, ECF No.
15-1 (July 6, 2021), they have forfeited their ability to seek dismissal. See Fed. R.
Civ. P. 12(b) (Motions to Dismiss “must be made before pleading if a responsive
pleading is allowed.”). Moreover, Intervenors’ alternative Motion for Summary

                                             2
        Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 9 of 52




I.    BACKGROUND

      A.     Section 2 of the Voting Rights Act

      Section 2 of the VRA protects the right to vote and “prohibits all forms of

voting discrimination.” Thornburg v. Gingles, 478 U.S. 30, 45 n.10 (1986); see

also Brnovich, 141 S. Ct. at 2333; Burton v. City of Belle Glade, 178 F.3d 1175,

1196-98 (11th Cir. 1999). Section 2 imposes a “permanent, nationwide ban on

racial discrimination in voting.” Shelby Cnty. v. Holder, 570 U.S. 529, 557 (2013).

Section 2(a) prohibits any state or political subdivision from imposing or applying

a “voting qualification,” a “prerequisite to voting,” or a “standard, practice, or

procedure” that “results in a denial or abridgement of the right of any citizen of the

United States to vote on account of race or color” or membership in a language

minority group. 52 U.S.C. § 10301(a); see also 52 U.S.C. § 10303(f)(2). Section

2(b) provides that a violation “is established if, based on the totality of

circumstances, . . . the political process leading to nomination or election in the

State or political subdivision are not equally open to participation by members of

[a racial group] in that its members have less opportunity than other members of


Judgment is inappropriately premature because discovery has been stayed, and
therefore no formal discovery has been conducted by the United States. See
Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (A motion for summary
judgment is only proper “after adequate time for discovery.”).

                                             3
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 10 of 52




the electorate to participate in the political process and to elect representatives of

their choice.” 52 U.S.C. § 10301(b).

      As the Supreme Court’s decision in Brnovich confirms, Section 2 prohibits

both practices that have a discriminatory result, Chisom v. Roemer, 501 U.S. 380,

404 (1991); see also Greater Birmingham Ministries v. Sec’y of State of Ala., 992

F.3d 1299, 1329 (11th Cir. 2021) (“GBM”), and those adopted with a

discriminatory purpose, see Chisom, 501 U.S. at 394 n.21; Brnovich, 141 S. Ct. at

2334, 2348-49 (analyzing purpose claim separately from results claim). A

showing of discriminatory purpose “sufficient to constitute a violation of the

[F]ourteenth [A]mendment” is also “sufficient to constitute a violation of [S]ection

2.” McMillan v. Escambia Cnty., 748 F.2d 1037, 1046 (Former 5th Cir. 1984).3

Section 2 purpose claims likewise rely on the assessment of “circumstantial and

direct evidence of intent” relevant to constitutional cases. Arlington Heights, 429

U.S. at 265-68; see also Brnovich, 141 S. Ct. at 2349; Veasey v. Abbott, 830 F.3d



3
   In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc),
the Eleventh Circuit adopted as binding precedent former Fifth Circuit decisions
handed down by September 30, 1981. McMillan was filed in 1977 over a
challenged practice in Florida, see 748 F.2d at 1039; the 1984 decision is treated as
a former Fifth Circuit case given prior proceedings in the case but also is binding
Eleventh Circuit precedent. See Bonner, 661 F.2d at 1207-08 (describing rules
governing such cases).

                                             4
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 11 of 52




216, 229-30 (5th Cir. 2016) (en banc); McCrory, 831 F.3d at 220-21.

      In Arlington Heights, the Supreme Court articulated a non-exhaustive list of

evidentiary factors that a court may consider to determine whether racially

discriminatory purpose was a motivating factor, including: (1) whether the impact

of the decision bears more heavily on one racial group than another; (2) the

historical background of the decision; (3) the sequence of events leading up to the

decision; (4) substantive and procedural departures from the normal decision-

making practice; and (5) contemporary statements and actions of key legislators.

Arlington Heights, 429 U.S. at 266-68. In the Eleventh Circuit, courts have also

considered “(6) the foreseeability of the disparate impact; (7) knowledge of that

impact, and (8) the availability of less discriminatory alternatives.” GBM, 992

F.3d at 1321. To prevail on a claim of racially discriminatory purpose under

Section 2, a plaintiff must show that such a purpose was one of the motivating

factors; the evidence need not show “that the challenged action rested solely on

racially discriminatory purposes” or even that the discriminatory purpose “was the

‘dominant’ or ‘primary’ one.” Arlington Heights, 429 U.S. at 265; see also

McCrory, 831 F.3d at 222 (holding that “targeting a particular race’s access to the

franchise because its members vote for a particular party, in a predictable manner,

constitutes discriminatory purpose”); Garza v. Cnty. of Los Angeles, 918 F.2d 763,

                                           5
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 12 of 52




771 (9th Cir. 1990) (affirming that fragmenting Hispanic population in pursuit of a

non-racial objective was purposeful racial discrimination). Moreover, establishing

proof of discriminatory purpose does not require proof of invidious racial animus,

but rather simply an intent to disadvantage minority citizens, for whatever reason.

McCrory, 831 F.3d at 222-23; Garza, 918 F.2d at 778 & n.1 (Kozinski, J.,

concurring and dissenting in part); see also LULAC, 548 U.S. at 440. That reason

can include a simple desire by the challenged provision’s proponents to “entrench

themselves” in power. McCrory, 831 F.3d at 222.

      “Once racial discrimination is shown to have been a ‘substantial’ or

‘motivating’ factor behind enactment of the law, the burden shifts to the law’s

defenders to demonstrate that the law would have been enacted without this

factor.” Hunter v. Underwood, 471 U.S. 222, 228 (1985) (quoting Mt. Healthy

City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)); see also GBM,

992 F.3d at 1321. At this step, “courts must scrutinize the legislature’s actual non-

racial motivations to determine whether they alone can justify the legislature’s

choices.” McCrory, 831 F.3d at 221 (citing Mt. Healthy, 429 U.S. at 287). As set

forth in greater detail later, the United States has pled “sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citations and internal quotations marks omitted).

                                             6
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 13 of 52




      B.     Overview of the Facts Alleged in the United States’ Complaint

      The 2020-2021 election cycle in Georgia saw heavily publicized Black voter

mobilization efforts, a dramatic increase in Black voters’ use of absentee voting,

and marked successes by Black voters in electing candidates of choice state-wide.

In the immediate aftermath of these events, in March 2021, the Georgia Legislature

enacted an omnibus election bill, SB 202. Compl. ¶¶ 1, 81-82, 88, 90-91, 96.

      SB 202’s Historical Background. Black Georgians undertook substantial

efforts in 2018 to harness their political power, encouraging participation by voters

of color—including by absentee ballots—and ensuring that voters who waited in

long lines (often voters of color) had food and water so they would not become too

hungry to remain in line. Id. ¶¶ 84-86. Black turnout in Georgia rose in 2018,

2020, and in the 2021 runoff election for U.S. Senate. Id. ¶ 83.

      In 2020, amid the COVID-19 pandemic, the Secretary of State mailed

absentee ballot applications to all active voters prior to the June primary, and

absentee voting hit record levels. Id. ¶¶ 36-37. Georgia House Speaker David

Ralston warned that mailing applications to all active registered voters would

“drive up turnout” and that such increased turnout would be “extremely

devastating” to election outcomes that he favored. Id. ¶ 39.

      Black-led mobilization efforts continued in 2020, leading to the popular

                                            7
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 14 of 52




perception that Black voter turnout was increasing—driven in large part by

absentee voting—and that increased turnout was providing Black voters with

increased opportunities to elect candidates of their choice. Id. ¶¶ 86, 88-90. That

perception was accurate: The November 2020 and January 2021 runoff elections

produced historic results, with Georgia electing its first Black U.S. Senator in

history and giving its electoral votes to the first person of color to become Vice

President. Id. ¶¶ 91, 96. This rise in Black political engagement occurred against a

backdrop of virulent racial appeals, ranging from racial epithets directed at

minority candidates, to death threats against a Black candidate for U.S. Senate,

Reverend Raphael Warnock. Id. ¶¶ 97-99, 106, 109-110.

      The rise in the use of absentee balloting by Black voters was accompanied

by unfounded accusations of fraud around the absentee voting process and

tabulation of votes and an unprecedented effort to overturn the results of the

presidential election. Id. ¶¶ 102-05. State and local election officials, including

the Secretary of State, consistently debunked allegations of widespread fraud and

conducted two statewide recounts pursuant to state law. Id. ¶¶ 107-08. A barrage

of lawsuits alleging voter fraud, often focusing on counties with significant

numbers of Black voters, were unsuccessful but became blueprints for several

changes enacted through SB 202. Id. ¶ 109.

                                            8
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 15 of 52




      The Challenged Provisions. The United States challenges seven provisions

of SB 202 that it alleges were adopted with the purpose of denying or abridging

Black citizens’ equal access to the political process, in violation of Section 2:

             (a). the ban on government entities mailing unsolicited
             absentee ballot request forms to voters (Section 25);
             (b). onerous fines on third party groups that distribute
             duplicate or follow-up absentee ballot request forms to
             voters (Section 25);
             (c). the requirement that voters who do not have a
             [Department of Driver Services] DDS-issued ID number
             associated with their voter registration record photocopy
             another form of ID in order to request an absentee ballot
             and are not permitted to use the last four digits of their
             Social Security number to verify their identity for such
             requests (Section 25);
             (d). the new deadline for requesting absentee ballots 11
             days before Election Day (Section 25);
             (e). the cutback in the number of drop boxes permitted
             and the prohibition on using drop boxes after hours and
             in the days leading up to the election (Section 26);
             (f). the ban on groups providing food and water in a non-
             partisan way to voters facing long lines at the polls
             (Section 33); and
             (g). the prohibition on counting most out-of-precinct
             provisional ballots (Section 34).

Id. ¶ 161 (collectively, the “Challenged Provisions”).

      Absentee voting. The first five of the Challenged Provisions make absentee

voting more difficult. Prior to 2018, Black voters in Georgia were historically less

likely to vote absentee than white voters. But Black voters’ use of absentee voting


                                            9
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 16 of 52




outpaced that of white voters starting in 2018 and continuing in the November

2020 and January 2021 elections. Id. ¶¶ 21-22. Black Georgians are also less

likely than white Georgians to have DDS-issued ID to request an absentee ballot,

and will instead have to provide a photocopy of another form of ID. Id. ¶ 54.

Black voters have also been more likely than white voters to request an absentee

ballot between ten and four days before Election Day—a period now closed to

such requests under SB 202. Id. ¶¶ 58-59.

      Finally, the Challenged Provisions further limit absentee voting by curtailing

the availability of drop boxes, which were widely used by voters during the 2020-

2021 election cycle, particularly in the counties in the metro-Atlanta area, home to

the largest number of Black voters in the state. Id. ¶¶ 60-71, 16-17. For example,

in the November 2020 and January 2021 elections, Fulton County and Gwinnett

County had 38 and 23 drop box locations, respectively; under SB 202, Fulton

County will be limited to about eight drop boxes and Gwinnett County will be

limited to about six. Id. ¶ 71. For the 2020 and January 2021 elections, drop boxes

were available until the close of the polls on election day, and many were

accessible after business hours in the days leading up to the election; SB 202 limits

the use of drop boxes to those times and locations where voters could vote in

person (i.e., the registrar’s office or an early voting site) and requires that drop

                                            10
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 17 of 52




boxes close permanently at the end of the early voting period. Id. ¶¶ 60-62, 68-70.

      In-person voting. The sixth and seventh Challenged Provisions target in-

person voting. SB 202 prohibits giving food and water to persons waiting in line

to vote. Id. ¶ 72; SB 202 § 33. Long lines for in-person voting have

disproportionately plagued polling places in majority-minority neighborhoods.

Before passage of SB 202, various groups—frequently Black-led community

organizations—distributed food and water to persons waiting in long lines to vote.

Compl. ¶¶ 72-73. SB 202 also prevents jurisdictions from counting provisional

ballots cast before 5 p.m. on Election Day if voters finds themselves in precincts

other than the one to which the voter has been assigned. Id. ¶¶ 76-77; SB 202 § 34.

Prior to SB 202, for almost 20 years, if a voter cast a provisional ballot in the

“wrong” precinct, election officials would count the ballot in any contests where

the voter was in the correct district (including for all state-wide offices). Compl.

¶ 76; O.C.G.A. § 21-2-419(c)(2) (2020). Because of higher rates of residential

mobility and less access to transportation, Black voters can be expected to cast

disproportionately more of these rejected ballots than white voters. Compl. ¶ 80.

      Enactment of SB 202. On January 7, 2021—just two days after now-

Senator Warnock’s historic election—the Georgia House Speaker announced a

House Special Committee on Election Integrity. Id. ¶ 113. Rather than following

                                           11
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 18 of 52




the usual process of referring election bills to the Governmental Affairs

Committee, election bills would instead be referred to the Special Committee,

chaired by Representative Barry Fleming. Id. In a November 2020 op-ed, Rep.

Fleming had compared the “always suspect absentee balloting process,” to the

“shady part of town down near the docks you do not want to wander into because

the chance of being shanghaied is significant.” Id. ¶ 114.

      SB 202 originated in the Senate as a three-page bill, introduced on February

17, 2021. Id. ¶ 115. On March 3, 2021, the Senate Ethics committee held a

hearing on SB 202, described by the committee chair as a “straightforward bill” to

address confusion resulting from multiple absentee ballot applications being sent to

voters. Id. ¶ 116. SB 202—still only three pages—passed out of committee on

March 3 and passed the Senate on March 8, with minimal floor debate. Id. ¶ 117.

      On March 17, Rep. Fleming swapped in a new, 90-page omnibus version of

SB 202 for the three-page original bill, at a hearing before his Special Committee,

providing little time for review. Id. ¶ 118-122. The Special Committee met again

the next day, but the bill was still not publicly available on the General Assembly’s

website. Id. ¶¶ 121-122. Most witnesses criticized its provisions, and some

pointed to the harmful impact the bill would have on voters of color. One county

elections supervisor explained that SB 202 would render drop boxes useless. Id.

                                          12
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 19 of 52




¶ 123. Witnesses also identified procedural issues with the new bill, including that

the bill was not available online and lacked a fiscal note, and that it was difficult to

obtain permission to testify remotely. Id. ¶ 124. After the intervening weekend,

the Special Committee met again on March 22 and, within an hour, voted in favor

of the 90-page bill. Id. ¶ 125.

      Legislators continued to express concerns over the bill—including that the

cap on the number of drop boxes would lead to long lines at the polls, especially in

Fulton County—but the subsequent House floor debate three days later, on March

25, lasted less than two hours. Id. ¶¶ 126-28. Opponents explained that it would

suppress the Black vote and that voter fraud concerns were pretextual. Id. ¶ 128.

Representatives expressed concern that the process was too rushed to understand

the fiscal and logistical impacts of the bill, but SB 202 passed the House. Within

that same day, the Senate passed the bill and Governor Kemp signed it. Id. ¶¶ 129-

33. From introduction of the 90-page bill to enactment, the process for considering

the full version of SB 202 took eight days. Throughout the entire process, not a

single Black legislator voted in favor of SB 202. Id. ¶¶ 117-118, 128, 130-132.

II.   LEGAL STANDARD UNDER FEDERAL RULE 12(b)(6)

      “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.”

                                            13
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 20 of 52




Iqbal, 556 U.S. at 678 (internal citation and quotation marks omitted); see also

Belanger v. Salvation Army, 556 F.3d 1153, 1155 (11th Cir. 2009) (construing

allegations in a complaint “in the light most favorable to the plaintiff”). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable.” Iqbal, 556 U.S. at

678. Consideration of information outside the face of the complaint is limited to

“documents incorporated into the complaint by reference[] and matters of which a

court may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551

U.S. 308, 322 (2007). In short, a court addressing a motion to dismiss must

assume the factual allegations in the complaint are true, must draw all reasonable

inferences from those facts in favor of the plaintiff, and must ignore contrary

factual assertions made by the movant.

III.   ARGUMENT

       The United States’ complaint alleges facts sufficient to state a claim under

Section 2. The briefs supporting the motions to dismiss ignore long-established

Section 2 case law and fail to account for the facts pled in the United States’

Complaint. Section 2 claims are generally ill-suited for resolution through motions

for summary judgment, after full discovery. See Ga. State Conf. of NAACP v.

Fayette Cnty. Bd. of Comm’rs, 775 F.3d 1336, 1348 (11th Cir. 2015) (“Summary

                                           14
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 21 of 52




judgment in these cases presents particular challenges due to the fact-driven nature

of the legal tests.”); see also GBM, 922 F.3d at 1322 n.33 (noting that “[t]he

Arlington Heights factors require a fact intensive examination of the record”). It is

even more true that voting rights claims are ill-suited for resolution through

motions to dismiss. See Metts v. Murphy, 363 F.3d 8, 11 (1st Cir. 2004) (en banc).

      A.     A Violation of Section 2 May Be Shown Based on Either a
             Discriminatory Purpose or a Discriminatory Result

      Section 2, as amended in 1982, encompasses both a “purpose” claim and a

“results” claim. Longstanding jurisprudence interpreting the VRA refutes the

State’s attempts to persuade this Court otherwise. See, e.g., Defs.’ Mot. 5 (arguing

that “there is no such thing as an exclusively intentional-discrimination claim

under Section 2.”). It also fatally undercuts the State’s argument that a plaintiff

bringing a “purpose” claim must also plead and prove all the elements of a

“results” claim.

      1. Section 2 has always prohibited, and continues to prohibit, purposeful

racial discrimination. Prior to its amendment in 1982, Section 2 prohibited the use

of any voting practice or procedure that was enacted (or maintained) for a

discriminatory purpose. See City of Mobile v. Bolden, 446 U.S. 55, 60-62 (1980)

(plurality opinion) (stating that the then-existing version of Section 2 was


                                           15
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 22 of 52




coterminous with the Fifteenth Amendment, which is violated when a challenged

voting provision is “motivated by a discriminatory purpose”).

      The 1982 amendments to Section 2 responded to that holding in City of

Mobile by expanding, not contracting, the methods of proving a violation.

“Recognizing the subtle ways that states often denied racial minorities the right to

vote, in 1982, Congress amended Section 2 of the Voting Rights Act so that a

plaintiff could establish a violation without proving discriminatory intent.” See

Johnson v. Governor of Fla., 405 F.3d 1214, 1227 (11th Cir. 2005) (en banc). The

amendments clarified that plaintiffs may bring claims under Section 2 based on a

discriminatory result, without having to prove a discriminatory purpose. Id. at

1227. The Senate Report on the 1982 amendments states:

      The amendment to the language of Section 2 is designed to make clear
      that plaintiffs need not prove a discriminatory purpose. . . . Plaintiffs
      must either prove such intent, or alternatively, must show that the
      challenged system or practice, in the context of all the circumstances in
      the jurisdiction in question, results in minorities being denied equal
      access to the political process.4

S. Rep. No. 417, 97th Cong., 2d Sess. 27, reprinted in 1982 U.S. Code Cong. &

Ad. News 205 (emphasis added; footnote omitted); see Chisom, 501 U.S. at 394


4
  This report is “the authoritative source for legislative intent” concerning the
1982 amendments to the Voting Rights Act. Gingles, 478 U.S. at 43 n.7; see also
Brnovich, 141 S. Ct. at 2332-33 (relying on the report).

                                          16
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 23 of 52




n.21; Johnson, 405 F.3d at 1227.5

      The caselaw, including the Supreme Court’s most recent Section 2 decision,

confirms that Section 2 continues to prohibit practices adopted or maintained for a

racially discriminatory purpose. This Term, in Brnovich, the Supreme Court

treated the plaintiffs’ Section 2 results claim and their Section 2 purpose claim as

distinct from one another, placing its discussion of the two claims in separate

sections of its opinion. Compare 141 S. Ct. at 2346-48 (discussing the plaintiffs’

results claim) with id. at 2648-50 (discussing the plaintiffs’ purpose claim). And

with respect to the purpose claim, the Court applied the longstanding Arlington

Heights framework. Id. at 2334 (noting plaintiffs brought a discriminatory purpose

claim under Section 2); id. at 2348-49 (discussing Arlington Heights); see also

McMillan, 748 F.2d at 1046-47.6


5
   Congress used the word “results” to make clear that the Section 2 standard was
not intended to be equivalent to the existing retrogressive “effects” test of the
preclearance provisions of Section 5. 1982 Senate Report at 68. Cf. Amicus Br. of
Greater Georgia Action at 14 (ECF No. 40).
6
  The United States has brought numerous challenges to voting practices for
having a racial discriminatory purpose under Section 2 since 1982, and the courts
have consistently recognized the ability to do so. See, e.g., Garza, 918 F.2d at 766
(“Congress amended the Voting Rights Act in 1982 to add language indicating that
the Act forbids not only intentional discrimination, but also any practice shown to
have a disparate impact on minority voting strength”); McCrory, 831 F.3d at 233-
235; Veasey, 830 F.3d at 230.

                                          17
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 24 of 52




      The Eleventh Circuit has long recognized that the 1982 amendments merely

eliminated the requirement of proving discriminatory purpose in a Section 2 case.

See, e.g., Johnson, 405 F.3d at 1227. As the court explained in United States v.

Marengo Cnty. Comm’n, 731 F.2d 1546, 1553 (11th Cir. 1984), in 1982,

“Congress redefined the scope of [S]ection 2 of the Act to forbid not only those

voting practices directly prohibited by the Fifteenth Amendment but also any

practice ‘imposed or applied . . . in a manner which results in a denial or

abridgement of the right . . . to vote on account of race or color.’” (emphasis

omitted). “Congress intended that fulfilling either the more restrictive intent test or

the results test would be sufficient to show a violation of [S]ection 2.” McMillan,

748 F.2d at 1046.

      The State’s argument to the contrary is illogical: Since its passage in 1965,

the VRA has expressly authorized the Attorney General to bring civil suits to

enforce the Act, including Section 2. 52 U.S.C. § 10308(d). It cannot be that, as

the State asserts, Congress’ efforts to strengthen the protections of the VRA in

1982 somehow stripped the Attorney General of his existing ability to prosecute

intentional discrimination under the VRA. See Defs.’ Mot. 5; Amicus Br. of

Greater Georgia Action at 13 (ECF No. 40-1).



                                           18
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 25 of 52




      2. Plaintiffs who bring a Section 2 purpose claim need not also plead and

prove a Section 2 results claim. The State’s assertion to the contrary, see Defs.’

Mot. 5-6, misreads the case law. The State’s argument relies on an erroneous

reading of Johnson v. DeSoto Cnty. Bd. of Comm’rs, 72 F.3d 1556 (11th Cir. 1996)

(“DeSoto County I”), a vote dilution case decided at the merits stage.7 The

principle of DeSoto County I and its progeny is not, as the State argues, that a

Section 2 purpose claim is only cognizable if the complaint sets forth a Section 2

results claim at the pleadings stage. Rather, DeSoto County I reflects the

unremarkable proposition that private plaintiffs must prove a redressable injury to

sustain a Section 2 claim. See id. at 1565 (“For example, where statewide

legislation is involved, the legislators may have intended to affect as many county

school board elections as possible, but the maximum effect that legislation can

have in a particular county will depend upon the racial composition of the county’s


7
   Courts have recognized two categories of Section 2 claims. See Brnovich, 141
S. Ct. at 2331, 2333 (discussing vote dilution claims and claims about “time, place,
or manner voting rules”); see also Johnson, 405 F.3d at 1227 n.26 (describing vote
dilution and “vote denial” claims). Vote dilution claims challenge methods of
election (such as at-large election systems or a redistricting plan) that dilute the
ability of minority voters to elect candidates of choice. See, e.g., Gingles, 478 U.S.
at 47. Claims about vote denial address practices or procedures that are alleged to
throw roadblocks in the way of minority voters who seek to participate in the
electoral process. See e.g., League of Women Voters of N.C. v. North Carolina,
769 F.3d 224, 245 (4th Cir. 2014). The United States’ claim here is vote denial.

                                          19
        Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 26 of 52




electorate and other factors.”). In the context of a vote dilution claim, the Eleventh

Circuit held that a redressable injury requires proof of the first Gingles

precondition—i.e., that the minority group “is sufficiently large and geographically

compact to constitute a majority in a single-member district.” Gingles, 478 U.S. at

50; see also Johnson v. DeSoto Cnty Bd. of Comm’rs, 204 F.3d 1335, 1343 (11th

Cir. 2000) (“DeSoto County II”) (affirming the district court’s holding that,

although the challenged electoral scheme was adopted with discriminatory intent,

plaintiffs failed to establish the first precondition). The court required proof of the

first Gingles precondition because, in a vote dilution case, “[u]nless minority

voters possess the potential to elect representatives in the absence of the challenged

structure or practice, they cannot claim to have been injured by that structure or

practice.” Gingles, 478 U.S. at 50 n.17.

       The State’s reliance on Brooks v. Miller, 158 F.3d 1230, 1237 (11th Cir.

1998), fares no better. Like DeSoto County I, Brooks presents a case where claims

of intentional vote dilution failed due to the plaintiffs’ failure to satisfy the first

Gingles precondition at the merits stage. Def. Mot. 6. Again, these vote dilution

cases are wholly distinct from the vote denial claim brought here. The injury in a

vote dilution case is the lack of ability to elect representatives of choice on account

of the challenged method of election, see Gingles, 478 U.S. at 50 n.17, and

                                             20
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 27 of 52




analysis of vote dilution claims is anchored in the three Gingles preconditions, see

Brnovich, 141 S. Ct. at 2337.8

      In contrast, vote denial claims allege injuries in accessing “the political

processes leading to nomination or election,” and when, as here, discriminatory

purpose is alleged, they are analyzed under the Arlington Heights framework. See

Brnovich, 141 S. Ct. at 2337-38, 2348-49. Here, the United States has alleged that

SB 202 erects barriers that will impede many Black voters’ efforts to cast a ballot

and have that ballot counted. As discussed further below, because of SB 202’s

restrictions on absentee voting, some voters will encounter new obstacles to

obtaining, timely completing, and returning an absentee ballot. Likewise, due to

SB 202, others who seek to vote in person will endure long lines without aid in the

form of food or water, and some voters who appear at the wrong precinct will be

disenfranchised because they are unable to travel to the correct precinct. See

Section III.B infra. Taking the allegations in the Complaint as true, as this Court

must, the United States has sufficiently pled that SB 202, enacted with

discriminatory purpose, would by design have a profound discriminatory effect on



8
  Indeed, nowhere do DeSoto I, DeSoto II, and Brooks even cite to Marengo
County, let alone reject its conclusion that Section 2 encompasses both purpose and
results claims. See 731 F.2d at 1553.

                                          21
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 28 of 52




minority voters. And that injury is redressable through the relief sought in the

Complaint (for example, by enjoining the discriminatory provisions).

      B.     The United States Has Pled Sufficient Facts to Allege
             Discriminatory Purpose

      The Court in Brnovich recently reaffirmed that the framework for analyzing

a claim of discriminatory purpose is still “the familiar approach outlined in

Arlington Heights,” Brnovich, 141 S. Ct. at 2349; see also GBM, 992 F.3d at 1321,

which requires a “sensitive inquiry into such circumstantial and direct evidence of

intent as may be available.” Arlington Heights, 429 U.S. at 266. Courts in this

inquiry “evaluate all available direct and circumstantial evidence of intent in

determining whether a discriminatory purpose was a motivating factor in a

particular decision.” City of Belle Glade, 178 F.3d at 1189. Notably, neither of the

Motions to Dismiss apply Arlington Heights to the facts alleged in the Complaint.

Rather, both briefs quote, out of context, a phrase from Brnovich noting that the

District Court had not found evidence that “the legislature as a whole” was

motivated by a discriminatory purpose. This phrase did not announce a new

standard; rather, it was simply the Court’s shorthand way of describing the District

Court’s conclusion, after it had applied the Arlington Heights framework, that

Arizona’s law was not enacted with a discriminatory purpose. Brnovich, 141 S. Ct.


                                          22
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 29 of 52




at 2349. In that case, the District Court had found that, on balance, certain

discriminatory statements were outweighed by other factors, and the Supreme

Court held that that finding was not clearly erroneous. Id. at 2248-49.

      As outlined below, the Complaint identifies facts relevant to each of the

elements identified in Arlington Heights as instructive on whether racially

discriminatory purpose played a part in a law’s enactment: the impact of the

Challenged Provisions on Black voters, the historical background and sequence of

events leading up to SB 202, substantive and procedural departures during the

legislative process, and contemporary statements and actions of key legislators.

Arlington Heights, 429 U.S. at 266-68. The Complaint also makes detailed

allegations as to additional factors identified by the Eleventh Circuit as instructive:

the foreseeability of the disparate impact, the knowledge of that impact, and the

availability of less discriminatory alternatives. GBM, 992 F.3d at 1322.

             1.     The Challenged Provisions of SB 202 Will Have a
                    Discriminatory Impact on Black Voters.

      The five Challenged Provisions related to absentee voting introduce new

impediments at every step of the process: obtaining an application, completing and

timely submitting the application, and timely returning a completed ballot. These

changes were adopted only after Black voters began disproportionately using


                                           23
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 30 of 52




absentee voting, and Black voters will be disproportionately impacted by these

restrictions, individually and collectively. See, e.g., Compl. ¶¶ 140-146. Black

voters are less likely to have the required ID to request an absentee ballot; are more

likely to request an absentee ballot during the eliminated period of time to do so;

and are disproportionately likely to cast late ballots, so are particularly harmed by

the limitations on drop-boxes—especially given the decrease in drop boxes

allowed in the metro-Atlanta counties. See id. ¶¶ 36-71, 140-146; see also

McCrory, 831 F.3d at 216 (law that “required in-person voters to show certain

photo IDs … which African Americans disproportionately lacked, and eliminated

or reduced registration and voting tools that African Americans disproportionately

used” found to be enacted with discriminatory purpose).

      The limitations on distributing food and water and the prohibition on

counting out-of-precinct provisional ballots will also disproportionately harm

Black voters, who are more likely to face long lines at their polling places and are

more likely to cast an out-of-precinct ballot. Compl. ¶¶ 72-80. These burdens will

be compounded by the new restrictions on absentee voting, which will force more

Black voters to vote in-person, where they will be more likely than white voters to

endure long lines, at the end of which they may find themselves at the wrong

precinct and unable to cast a ballot that will be counted because they lack the time

                                          24
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 31 of 52




or resources required to go to another precinct. Id. ¶ 145.

      The burdens of SB 202 also weigh more heavily on Black voters because of

socioeconomic conditions linked to past and present race discrimination. Compl.

¶ 146. For example, Black voters are more likely to live in poverty and less likely

to have access to the internet and a vehicle than white voters, so it is more difficult

for Black voters to access online options for requesting an absentee ballot or to

travel to a registrar’s office to obtain an absentee ballot application in person. Id.

¶ 147. Similarly, it will be disproportionately burdensome for Black voters to

travel to the correct precinct after waiting in line at an incorrect precinct.9

      Citing Brnovich, the State dismisses these problems caused by SB 202 as

constituting “the usual burdens of voting” and argues that its electoral system is




9
   The United States is not relying solely on the impact these provisions will have
on Black voters to make its case. Rather, as the Supreme Court has recognized,
“[t]he impact of the official action—whether it ‘bears more heavily on one race
than another’ . . . may provide an important starting point” in analyzing whether an
“invidious discriminatory purpose was a motivating factor” in the action. See
Arlington Heights, 429 U.S. at 266 (quoting Washington v. Davis, 426 U.S. 229,
242 (1976)). Ironically, at least one amicus brief ignores the standard in Arlington
Heights yet asserts that the Complaint’s description of the law’s negative impact
on Black voters, in light of a history of discrimination and attendant socio-
economic disparities, is somehow “offensive.” ECF No. 48-1 at 15 n.21.


                                            25
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 32 of 52




“equally open” to all.10 Defs.’ Mot. 4. But SB 202 differs markedly from the laws

that were challenged in Arizona, in that SB 202 constitutes a concerted, multiprong

attack on the ways Black voters cast their ballots:

      • By requiring forms of identification for absentee voting that Black voters

         are less likely to have. Compl. ¶ 54.

      • By cutting off days which Black voters have been more likely than white

         voters to use to request absentee ballots. Compl. ¶¶ 58-59.

      • By forbidding officials from mailing absentee ballot request forms to all

         voters after Black voters had started disproportionately using absentee

         voting and after the Speaker of the House warned that increased turnout

         would lead to political outcomes he opposed. Compl. ¶¶ 36-42, 90.

      • By needlessly and dramatically cutting the number of drop boxes allowed

         in counties with large Black populations. Compl. ¶¶ 69-71.



10
   In Brnovich, the Supreme Court declined “to announce a test to govern all VRA
§2 claims involving rules . . . that specify the time, place, and manner for casting
ballots.” 141 S. Ct. at 2336. Instead, the Court offered “certain guideposts,” id.,
which it applied in examining the plaintiffs’ Section 2 results claim, id. at 2336,
2343-48. The Court examined the District Court’s rejection of a Section 2
intentional discrimination claim under the Arlington Heights framework. Id. at
2348. Therefore, the State’s assumption that these results claim guideposts all
must apply to an intent claim, as well, see, e.g., Defs.’ Mot. 23, contradicts what
the Supreme Court in Brnovich actually did when analyzing an intent claim.

                                          26
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 33 of 52




      • By targeting mobilization efforts encouraging Black participation

          (whether by sending out absentee ballot request forms or by offering food

          and water to voters faced with long lines). Compl. ¶¶ 72-75.

      • By forbidding voters to cast most out-of-precinct provisional ballots after

          allowing it for almost two decades. Compl. ¶¶ 76-80.

The cumulative effect of these multiple impacts on Black voters presents a

markedly different picture than the two discrete Arizona provisions at issue in

Brnovich, and these Georgia provisions will work together to have a negative

cumulative effect on Black voters. Compl. ¶¶ 139-149, 161-162; see also

Arlington Heights, 429 U.S. at 266 (considering whether the “impact of the official

action” bears more heavily “on one race than another”).

      Take the example of refusals to count out-of-precinct ballots. Georgia

permitted out-of-precinct voting for almost two decades, Compl. ¶ 76, Georgia Act

769 (2002); O.C.G.A. §§ 21-2-418, 21-2-419 (2020), providing thousands of

voters with an important fail-safe if they found themselves in the wrong precinct.

In contrast, the Arizona law examined in Brnovich was a longstanding ban on

counting out-of-precinct provisional ballots. Brnovich, 141 S. Ct. at 2334

(describing Arizona law and noting that some Arizona voters cast ballots in “vote

centers” that are not subject to this rule). It is true the Supreme Court upheld a

                                           27
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 34 of 52




finding that Arizona’s ban did not violate Section 2’s results test, and that the

United States agreed that there was not a violation of Section 2 based on the factual

record in that Arizona case. Id. at 2336. Brnovich, however, does not foreclose a

challenge to Georgia’s cutback of its long-standing allowance of the counting of

out-of-precinct ballots. And it certainly does not do so at the pleadings stage when

the Complaint plausibly alleges that the ban is the product of a racially

discriminatory purpose. Under Section 2, the relevant analysis is intensely local,

Gingles, 478 U.S. at 79, and the factual circumstances in different states can lead

to different outcomes.11




11
    The motions to dismiss argue that SB 202 is similar to laws enacted in other
states, see Defs.’ Mot. 23; Intervenors’ Mot. 7, but ignore that liability depends on
“an intensely local appraisal of the design and impact” of the unique factual
circumstances of each case. See Gingles, 478 U.S. at 79 (quoting Rogers v. Lodge,
458 U.S. 613, 622 (1982)). Indeed, a law may be enacted with discriminatory
purpose in one state—and have its intended effect there—while the same law could
be enacted in another state both with no discriminatory purpose and no such effect.
See, e.g., White v. Regester, 412 U.S. 755, 765-70 (1973) (striking down multi-
member districts in Texas despite allowing such multi-member districts in Indiana
in another case because of the different factual circumstances in the different
states). Moreover, “removing voting tools that have been disproportionately used
by African Americans meaningfully differs from not initially implementing such
tools.” McCrory, 831 F.3d at 232; see, e.g., Compl. ¶¶ 39-40, 43-44, 54, 58-59,
69-71, 75, 79-80. The United States routinely brings lawsuits under its statutes, in
a wide range of states, where the unique factual circumstances warrant it. See
https://www.justice.gov/crt/voting-section-litigation#sec2cases; see also Compl.,

                                           28
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 35 of 52




             2.     The Historical Background and Sequence of Events
                    Leading to the Passage of SB 202 Provide Evidence of
                    Discriminatory Purpose.

      The history of discrimination against Black citizens in Georgia is well-

documented and recognized by federal courts, as recently as 2018. See, e.g.,

Wright v. Sumter Cnty. Bd. of Elections & Registration, 301 F. Supp. 3d 1297,

1323-24 (M.D. Ga. 2018); Compl. ¶¶ 30-34. Georgia also has an extensive and

judicially recognized history of racially polarized voting, which continues today.

Compl. ¶ 136(b); Georgia State Conf. of NAACP v. Georgia, 312 F. Supp. 3d

1357, 1360 (N.D. Ga. 2018) (“voting in Georgia is highly racially polarized”).

This is a “critical background fact” in a “[Section] 2 discriminatory intent analysis”

because racially polarized voting “provide[s] an incentive for intentional

discrimination in the regulation of elections.”12 McCrory, 831 F.3d at 221-22.

      SB 202 was passed in the wake of historic success by Black Georgians in

turning out to vote and in electing their candidates of choice. In recent years,



United States v. Oneida Cnty. Bd. of Elect., 6:21-cv-00793 (N.D.N.Y. July 12,
2021) (National Voter Registration Act and Help America Vote Act claims).
12
   As a result of this history, Black Georgians continue to suffer the effects of
official discrimination, including markedly lower socioeconomic conditions
relative to white citizens in areas such as income, education, and access to
vehicles. Compl. ¶¶ 23-29, 136.

                                           29
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 36 of 52




Black voters had become disproportionately more likely to vote absentee than

white voters and Black-led voter mobilization efforts (including the increased use

of absentee ballots and efforts to encourage hungry voters to stay in long lines) had

received prominent press coverage. Compl. ¶¶ 72, 83-86,145. It is exactly those

“precise circumstances,” Intervenors’ Mem. 6 (quoting GBM, 992 F.3d at 1325),

leading up to SB 202’s passage that provide a basis for finding a discriminatory

purpose behind the sweeping changes, each of which is more likely to affect Black

voters than their white compatriots. See LULAC, 548 U.S. at 440 (taking away

minority voters’ electoral opportunity just as they were about to exercise it “bears

the mark of intentional discrimination”); McCrory, 831 F.3d at 226 (finding

discriminatory purpose where the legislature enacted voting restrictions “in the

immediate aftermath of unprecedented African American voter participation in a

state with a troubled racial history and racially polarized voting”).

      Other circumstances leading to the passage of SB 202 that the State and

Intervenors largely ignore include an unprecedented campaign to overturn the

November 2020 election results, violent threats against election workers, and

countless unsuccessful lawsuits, all premised on unfounded accusations of fraud.

Compl. ¶¶ 103-111. Legislators who supported SB 202 used voter fraud as a

justification for many of its provisions, in the face of warnings about the

                                           30
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 37 of 52




disproportionate effects the bill would have on Black voters. The history of SB

202 differs greatly from the photo ID bill at issue in Greater Birmingham

Ministries, 992 F.3d at 1305, for example, where the historical background

included actual, public cases of voter fraud and lacked the very public campaign to

overturn the results of an election based on false information.

      Brnovich’s acknowledgement that voter fraud prevention is a legitimate state

interest provides no basis to dismiss the Complaint. See Defs.’ Mot. 3,

Intervenors’ Mot. 8. The issue before this Court is not whether fraud prevention

can provide a legitimate basis for a challenged provision; it is whether, in this case,

it does. This Court, like the Arizona district court, cannot assess whether the

invocation of fraud prevention is “sincere” absent considering the credibility of

documentary evidence and witnesses. Brnovich, 141 S. Ct. at 2349. The United

States has alleged that state-led investigations squarely disproved any basis for

believing widespread fraud in Georgia required enacting the provisions in SB 202.

Moreover, the results in several lawsuits alleging voter fraud further demonstrated

the security of mail-in voting in Georgia. Compl. ¶¶ 102-105, 109-110.

      The State’s and Intervenors’ reliance on state legislative findings, see, e.g.,

Intervenors’ Mot. 7, cannot rebut the allegations of the Complaint at this stage.

See Tellabs, Inc., 551 U.S. at 322; Korematsu v. United States, 584 F. Supp. 1406,

                                           31
        Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 38 of 52




1415 (N.D. Cal. 1984) (declining to take “judicial notice of the actual findings of

[a federal] Commission”). Whether the provisions of SB 202 actually prevent

fraud or are mere pretext for discrimination is a factual question for resolution at

trial after full discovery.13

              3.     Procedural and Substantive Departures and Statements or
                     Actions of Legislators Provide Evidence of Discriminatory
                     Purpose.

       The General Assembly departed from its normal procedure in passing SB

202 by stripping consideration of election bills from the usual standing House

committee and giving it to a Special Committee. Compl. ¶ 157. House Speaker

David Ralston, who had expressed concerns that mailing absentee applications to

all voters would “drive up turnout” and be “extremely devastating” to election

outcomes he favored, announced the formation of the Special Committee. Id. ¶ 39.

The chair of the Special Committee, Representative Fleming, had publicly

recognized his goal of making absentee voting harder just after Black voters had


13
    One straw-man argument raised by the State is that finding for the United
States would somehow prevent laws to remedy voter fraud. To the contrary,
legislatures can act to prevent voter fraud, but they cannot use voter fraud as a
pretext to enact racially discriminatory provisions that needlessly throw roadblocks
in the way of minority voter participation. The dispute in a Section 2 purpose case
is not about fraud or measures that might address fraud in the abstract, but about
the purposes for which very specific provisions of this bill came to be, and what
effect they will have, in the relevant jurisdiction.

                                           32
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 39 of 52




begun to use absentee voting at higher rates than white voters and electing

candidates of choice. Other legislators, like Representative Chuck Martin,

suggested that the absentee process had become susceptible to “foolishness.” Id.

¶¶ 114, 122; see Arlington Heights, 429 U.S. at 267 (noting that a sudden change

in longstanding policy in the face of shifting racial demographics may suggest a

discriminatory purpose); see also McCrory, 831 F.3d at 222-23; Compl. ¶¶ 136,

154, 164 (noting absence of voter fraud).14

      The Special Committee received a three-page bill version of SB 202 that

involved only duplicate absentee ballot applications and turned it into a 90-page

omnibus bill, with little notice to the public or other representatives. Compl.

¶¶ 118-120. Debate on the 90-page bill began before it was publicly available on

the legislature’s website, id.¶ 121, and the bill’s original sponsor flouted standard

practice by not presenting the significant changes in the substitute bill, id. ¶ 157.

Despite concerns expressed regarding procedural issues, the lack of a fiscal note



14
   Despite Intervernors’ arguments to the contrary, ECF No. 39-1 at 7, the
Complaint does discuss the statements of sitting Georgia legislators during
Committee hearings and floor debates regarding SB 202. See, e.g., Compl. ¶¶ 119,
122, 126, 127. Other legislative statements cited in the complaint, see, e.g.,
Compl. ¶¶ 105, 110-111, 114, were made just before the 2021-2022 Legislative
Session and remain connected “to the passage of the actual law in question.” See
GBM, 992 F.3d at 1324.

                                           33
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 40 of 52




(despite the inevitable expenditures the bill would entail), and the impact the bill

would have on voters of color, SB 202 passed out of the Special Committee five

days later. Id. ¶¶ 123-127. Two days later, after less than two hours of floor

debate in the House, SB 202 passed out of the House, and then was quickly passed

in the Senate. Id. ¶¶ 128-132. The governor signed it only eight days after the 90-

page version was first introduced and less than a week after it became publicly

available on the General Assembly’s website. Compl. ¶¶ 118-133; see McCrory,

831 F.3d at 228 (moving a 57-page bill through the legislature in three days

“strongly suggests an attempt to avoid in-depth scrutiny”).15




15
    Ohio’s amicus brief faults the United States for pointing out that SB 202 had no
support among Black legislators. ECF No 46-1 at 29. But again, examining the
totality of the circumstances surrounding a decision is relevant for the “sensitive
inquiry into such circumstantial and direct evidence of intent as may be available.”
Arlington Heights, 429 U.S. at 266. The relevant facts include those who
supported and opposed the bill in question. Likewise, multiple briefs incorrectly
suggest that the United States has alleged that Georgia legislators are “racist,” but
such allegations are not required. McCrory, 831 F.3d at 222-23; Garza, 918 F.2d
at 778 & n.1 (Kozinski, J., concurring and dissenting in part); see also LULAC, 548
U.S. at 440. Indeed, Supreme Court precedent “does not require a plaintiff to
prove that the challenged action rested solely on racially discriminatory purposes”
but rather that a discriminatory purpose was “a motivating factor.” Arlington
Heights, 428 U.S. at 265-66.


                                           34
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 41 of 52




             4.    The Disparate Impact of the Challenged Provisions Was
                   Foreseeable, the Legislature Knew of this Impact, and the
                   Legislature Could Have Chosen Less Discriminatory
                   Alternatives.

      The United States has also sufficiently pled the additional factors considered

by the Eleventh Circuit for intentional discrimination claims. See GBM, 992 F.3d

at 1322. Given that Black voters use absentee voting at a disproportionately higher

rate than white voters, SB 202’s limitation on absentee voting will have the

foreseeable effect of having a disparate impact on Black voters. Compl. ¶¶ 152,

163. This foreseeable effect is heightened because Black voters are less likely than

white voters to have the identification required under SB 202 to apply for an

absentee ballot (absent a photocopy of another ID), id. ¶ 143; have been more

likely than white voters to request an absentee ballot during days now eliminated

for requests, id. ¶¶ 56-58; and are more likely to be impacted by draconian cuts to

drop boxes in the metro-Atlanta area, id. ¶¶ 60-71. Similarly, given that efforts to

distribute water and food to persons waiting in long lines to vote were frequently

run by Black-led community organizations to aid voters at majority-minority

polling places, it is foreseeable that a ban on providing such aid would

disproportionately affect Black voters. Id. ¶¶ 72-73, 135, 138. And given that

Black voters have higher rates of residential mobility and less access to


                                          35
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 42 of 52




transportation, id. ¶ 80, it is also foreseeable that Black voters would be

disproportionately impacted by the ban on counting most out-of-precinct

provisional ballots, id. ¶ 145.

      The General Assembly knew of the disparate impact the challenged

provisions would have. Black-led mobilization efforts in Georgia that encouraged

absentee voting and provided food and water to voters waiting in line were well

publicized, and it is reasonable to infer that the General Assembly was aware of

these efforts. Compl. ¶¶ 1, 72-75, 81, 85-86. The House Speaker’s prediction that

an increase in absentee voting would “drive up turnout,” which would be

“extremely devastating” to election outcomes he favored shows as much. Id. ¶ 39.

Several witnesses also testified during hearings on SB 202 that the bill would harm

Black voters. Id. ¶¶ 123, 127-128.

      In addition, the legislature had less discriminatory alternatives available to

achieve its purported ends. For example, if the State were concerned about

ensuring voters’ identity, it could have permitted voters to print the last four digits

of their social security numbers if they do not have a DDS-issued ID. Compl.

¶¶ 48-49. But it did not. And supporters of SB 202 did not explain during the

debate why the use of the last four digits of a voter’s social security number was

sufficient to verify identity for returning a completed absentee ballot, but not

                                           36
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 43 of 52




sufficient to verify identity for requesting an absentee ballot. Id. ¶¶ 52, 143. The

failure to allow the social security number as an alternative at the absentee ballot

application stage can be a consequential choice since it would be widely and easily

available to many voters and could mitigate a discriminatory effect.

      Similarly, SB 202 dramatically and needlessly cut back the number of drop

boxes available in counties in the metro Atlanta area, Compl. ¶¶ 63-71, when the

legislature could have chosen a formula for assigning drop boxes that did not result

in dramatic cuts, or it could have permitted drop boxes to remain open after

business hours up until Election Day as needed, with cameras to address security

concerns. See State Election Board Rule 183-1-14-0.6-.14; Compl. ¶ 60. The

broad prohibition on offering food and water to voters in line could have easily

been narrowed to focus on electioneering by prohibiting food or water in exchange

for votes or support for a candidate or party. Indeed, state law already prohibited

soliciting votes “in any manner or by any means or method” within 150 feet of a

polling place, which presumably would have covered offering food or water in

exchange for voting a certain way. O.C.G.A. § 21-2-414 (2017). But making it

illegal for Black-led organizations to provide food and water to encourage people

to stay in hours-long lines to vote in Black communities, without advocating for

any partisan campaign, see Compl. ¶ 75, goes much farther than needed to advance

                                          37
        Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 44 of 52




the State’s interest.16

              5.     The Totality of the Circumstances Support a Finding of
                     Discriminatory Purpose.

       The State alleges that the United States has not adequately pled the totality

of the circumstances, but an examination of the Complaint shows otherwise. In

addition to the Arlington Heights factors, the Supreme Court held in Rogers v.

Lodge that courts can rely on the evidentiary factors later listed in the 1982 Senate

Report to find that a challenged practice has been adopted or maintained for a

racially discriminatory purpose.17 See 458 U.S. 613, 620-21 (1982). Several



16
   In the same vein, the legislature could have addressed duplicate ballot
applications without onerous fines of up to $100 per violation, which will chill
political mobilization efforts among Black voters, Compl. ¶¶ 35, 43-44, 161, and it
could have allowed more time for absentee ballot requests to be processed without
stopping all absentee ballot requests 11 days before the election. Id. ¶¶ 57-59.
Indeed, the dramatic restrictions on drop boxes will only increase the number of
late-arriving absentee ballots that will not be counted, id. ¶¶ 65-70, which is
ostensibly the rationale for the 11-day restriction.
17
    The “Senate Factors,” as listed in Gingles, 478 U.S. at 44-45, are:
       1.      The extent of any history of official discrimination in the state or
       political subdivision that touched the right of the members of the minority
       group to register, to vote, or otherwise to participate in the democratic process;
       2.    The extent to which voting in the elections of the state or political
       subdivision is racially polarized;
       3.    The extent to which the state or political subdivision has used unusually
       large election districts, majority vote requirements, anti-single shot

                                            38
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 45 of 52




Senate Factors, as alleged in the Complaint, support a finding of discriminatory

purpose. As already explained, see Section III.B.2, supra, Georgia’s history of

discrimination against minorities is long standing and well documented (Senate

Factor 1), Compl. ¶¶ 30-34, and voting in Georgia continues to be racially

polarized (Senate Factor 2), Compl. ¶ 136. “It is the political cohesiveness of the

minority groups that provides the political payoff for legislators who seek to dilute




      provisions, or other voting practices or procedures that may enhance the
      opportunity for discrimination against the minority group;
      4.    If there is a candidate slating process, whether the members of the
      minority group have been denied access to that process;
      5.     The extent to which members of the minority group in the state or
      political subdivision bear the effects of discrimination in such areas as
      education, employment and health, which hinder their ability to participate
      effectively in the political process;
      6.     Whether political campaigns have been characterized by overt or subtle
      racial appeals; [and]
      7.    The extent to which members of the minority group have been elected
      to public office in the jurisdiction.
Two additional factors are (1) whether there is a significant lack of responsiveness
on the part of elected officials to the particularized needs of the members of the
minority group; and (2) whether the policy underlying the state or political
subdivision’s use of such voting qualification, prerequisite to voting, or standard,
practice or procedure is tenuous. Id. at 45.


                                          39
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 46 of 52




or limit the minority vote.”18 McCrory, 831 F.3d at 222.

      The Complaint also alleges that Black Georgians bear the effects of

discrimination in various socio-economic areas (Senate Factor 5). Compl. ¶¶ 23-

29. In the Eleventh Circuit, it is well-established that “when there is clear evidence

of present socioeconomic or political disadvantage resulting from past

discrimination . . . the burden is not on the plaintiffs to prove that this disadvantage

is causing reduced political participation, but rather is on those who deny the

causal nexus to show that the cause is something else.” Solomon v. Liberty

County, 166 F.3d 1135, 1147 (11th Cir. 1999), vacated on other grounds, 206 F.3d

1054 (11th Cir. 2000) (en banc) (citing Marengo County Comm’n, 731 F.2d at

1569 (collecting cases)). The Complaint further alleges that recent contests for

statewide and national office in Georgia—including the recent elections preceding

passage of SB 202—have included overt and subtle racial appeals (Senate Factor

6). Compl. ¶¶ 97-99. These factors, combined with the Arlington Heights

framework, can form the basis of a finding of intentional discrimination.



18
   In the context of a results claim for vote denial, Brnovich observed that not all
of the Senate Factors might be as relevant as they would be in a vote dilution case,
but some of the factors, such as racially polarized voting, bear on whether the
“minority group members suffered discrimination in the past (factor one) and that
effects of that discrimination persist (factor five).” 141 S. Ct. at 2340.

                                           40
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 47 of 52




      C.     Inferences of a Discriminatory Purpose Can Be Drawn from
             Facially-Neutral Laws

      The State and Intervenors argue that because SB 202 is race-neutral on its

face, the challenged provisions of SB 202 constitute legitimate, non-discriminatory

election administration policies that states are free to pursue without violating

Section 2. See Defs.’ Mot. 14-17; Intervenors’ Mot. 7-8, 14-15. That has never

been the law. The very purpose of the Arlington Heights approach is to determine

whether inferences of a discriminatory purpose render a facially neutral law

invalid. Arlington Heights, 429 U.S. at 265-70.

      Nor is this Court restricted to the statements of legislative purpose contained

in the text of SB 202 in examining discriminatory purpose. Contra Defs.’ Mot. 14;

Intervenors’ Mot. 7-8. If that were the case, lawmakers would be free to enact

laws with a discriminatory purpose simply by claiming otherwise. “In instructing

courts to consider the broader context surrounding the passage of legislation, the

[Supreme] Court has recognized that ‘[o]utright admissions of impermissible racial

motivation are infrequent and plaintiffs must rely on other evidence.’” McCrory,

831 F.3d at 221 (quoting Hunt v. Cromartie, 526 U.S. 541, 553 (1999)). No

halfway adept legislator motivated by a discriminatory purpose would announce

that purpose publicly, so public statements by legislative proponents articulating an


                                           41
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 48 of 52




ostensibly permissible intent should not be accorded any special weight. Smith v.

Town of Clarkton, 682 F.2d 1055, 1064 (4th Cir. 1982).

      Moreover, as the Supreme Court recognized in Arlington Heights, legislators

routinely make decisions that are motivated by multiple concerns, and the evidence

need not show “that the challenged action rested solely on racially discriminatory

purposes” or even that the discriminatory purpose “was the ‘dominant’ or

‘primary’ one.” 429 U.S. at 265. “When there is proof that a discriminatory

purpose has been a motivating factor in [a] decision,” judicial deference to

legislators’ policy choices “is no longer justified.” Id. at 265-66. As set forth in

the Complaint, the scope and extent of the restrictions the State imposed here—

immediately after historic wins by Black-preferred candidates and a dramatic

increase in absentee voting among Black voters—further points to discriminatory

motives. Compl. ¶¶ 81-100. At this stage of the litigation, these allegations must

be taken as true and inferences drawn in the United States’ favor.

      Whether sufficient evidence exists to overcome any alleged “presumption of

legislative good faith,” Intervenors’ Mot. 5, is an inherently fact-based question

best suited for the merits stage of litigation. See Miller v. Johnson, 515 U.S. 900,

915-17 (1995); Abbott v. Perez, 138 S. Ct. 2305, 2325 (2018). Moreover, a very

great part of the relevant facts about elections and this bill are uniquely in the

                                           42
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 49 of 52




possession of the State, its counties, and its governmental actors. The United

States has adequately pled and is entitled to discovery on those claims.19

IV.   CONCLUSION

      As set forth above, the United States has stated a claim upon which relief

can be granted pursuant to Section 2 of the VRA, 52 U.S.C. § 10301. Accordingly,

the Motions to Dismiss should be denied.




19
   That state legislators may attempt to invoke legislative privilege, see
Intervenors’ Mot. 9, does not foreclose the United States’ claim. A state
legislator’s assertion of legislative privilege is not absolute, particularly where, as
here, a compelling federal interest is at stake. See United States v. Gillock, 445
U.S. 360, 373 (1980).


                                            43
      Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 50 of 52




     Respectfully submitted, this 11th day of August, 2021.

KURT R. ERSKINE                         KRISTEN CLARKE
Acting United States Attorney           Assistant Attorney General
Northern District of Georgia            Civil Rights Division

                                        PAMELA S. KARLAN
LORI BERANEK                            Principal Deputy Assistant
Civil Chief, Civil Division             Attorney General
Northern District of Georgia
                                        /s/ Rachel R. Evans
/s/ Aileen Bell Hughes                  ______________________
______________________                  T. CHRISTIAN HERREN, JR.
AILEEN BELL HUGHES                      JOHN A. RUSS IV
Georgia Bar No. 375505                  JASMYN G. RICHARDSON
Assistant U.S. Attorney                 RACHEL R. EVANS
Office of the United States Attorney    ERNEST A. MCFARLAND
600 U.S. Courthouse                     MAURA EILEEN O’CONNOR
75 Ted Turner Drive, SW                 ELIZABETH M. RYAN
Atlanta, GA 30303                       Attorneys, Voting Section
Phone: (404) 581-6000                   Civil Rights Division
Fax: (404) 581-6181                     U.S. Department of Justice
                                        4 Constitution Square
                                        150 M Street NE, Room 8.923
                                        Washington, D.C. 20530
                                        Phone: (800) 253-3931
                                        Fax: (202) 307-3961
                                        john.russ@usdoj.gov
                                        jasmyn.richardson@usdoj.gov




                                       44
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 51 of 52




     CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(D)

      Pursuant to Local Rule 7.1(D), I certify that the foregoing document was

prepared in Times New Roman 14-point font in compliance with Local

Rule 5.1(C).

                                            /s/ Rachel R. Evans
                                            RACHEL R. EVANS
                                            Attorney, Voting Section
                                            Civil Rights Division
                                            U.S. Department of Justice
       Case 1:21-cv-02575-JPB Document 58 Filed 08/11/21 Page 52 of 52




                           CERTIFICATE OF SERVICE


      I hereby certify that on August 11, 2021, I electronically filed the foregoing

with the clerk of the court using the CM/ECF system, which will send notification

of this filing to counsel of record.

                                             /s/ Rachel R. Evans
                                             RACHEL R. EVANS
                                             Attorney, Voting Section
                                             Civil Rights Division
                                             U.S. Department of Justice
